DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitation " the interfering node " in line 1.  There is an insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim12 is directed to (A computer storage medium….). Giving its terms their broadest reasonable interpretation, the claim as a whole may be reasonably construed to encompass transitory media such as electromagnetic carrier waves. Transitory media are not a process, machine, manufacture, or composition of matter within the meaning of 35 USC 101.  The Examiner recommends amending the claim to recite a “non-transitory storage medium” which follows the description in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			
 	
Claims 1-7, 11-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al US 2011/0176435 A1 in view of  Wang et al WO2014098914A1(cited in IDS)

 Claim 13 is cancelled

Regarding claim 1, Khandekar et al US 2011/0176435 A1 discloses a method of operating a network node in a radio access network, the method comprising: 
operating on a carrier based on a received BS-to-BS interference [0044] discloses eNB-to-eNB interference is mitigated by sending downlink and uplink transmissions on different carriers. For example eNB 2 observe interference from eNB 1 on carrier X, eNB 2 filters the interference received from eNB 1 and eNB 2 decodes the uplink transmission which transmitted from UE 2 on carrier Y (i.e. eNB 2 operates in carrier Y) , (see fig. 3  wherein eNB1 transmitted  eNB-to-eNB interference(i.e. BS-to-BS interference ) to eNB 2, where eNB 2 observe interference from eNB 1)


    PNG
    media_image1.png
    368
    696
    media_image1.png
    Greyscale

Khandekar does not exility disclose BS-to-BS interference indication
Wang et al WO2014098914A1 discloses BS-to-BS interference indication
[0073] for the eNB-to-eNB interference, an interfered eNB can send IOI messages (i.e. BS-to-BS interference indication) to explicitly indicate the presence of eNB-to-eNB interference to the interfering eNB(s). Then, eNBs can take actions for interference mitigation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar by including BS-to-BS interference indication, as taught by Wang, in order to take actions for interference Mitigation (see Wang [0073]).
Regarding claim 2, Khandekar et al US 2011/0176435 A1 discloses A network node (fig. 3, eNB 2) for a radio access network, the network node being adapted to being configured to: operate on a carrier based on a received BS-to-BS interference [0044] discloses eNB-to-eNB interference is mitigated by sending downlink and uplink transmissions on different carriers. For example eNB 2 observe interference from eNB 1 on carrier X, eNB 2 filters the interference received from eNB 1 , eNB 2 decodes the uplink transmission which transmitted from UE 2 on carrier Y( i.e. eNB 2 operates in carrier Y)  ,(see fig. 3  wherein eNB1 transmitted  eNB-to-eNB interference(i.e. BS-to-BS interference) to eNB 2, where eNB 2 observe interference from eNB 1)

    PNG
    media_image1.png
    368
    696
    media_image1.png
    Greyscale

Khandekar does not exility disclose BS-to-BS interference indication
Wang et al WO2014098914A1 discloses BS-to-BS interference indication
[0073] for the eNB-to-eNB interference, an interfered eNB can send IOI messages (i.e. BS-to-BS interference indication) to explicitly indicate the presence of eNB-to-eNB interference to the interfering eNB(s). Then, eNBs can take actions for interference mitigation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar by including BS-to-BS interference indication, as taught by Wang, in order to take actions for interference Mitigation (see Wang [0073]).
Regarding claim 12, Khandekar et al US 2011/0176435 A1 discloses A computer storage medium storing an executable computer program comprising instructions that, when executed, cause processing circuitry to at least one of control and perform a method of operating a network node in a radio access network( see[0074] and  fig.9, wherein  a base station/eNB 110 comprises Controllers/processors 940(i.e. processing circuitry) and  Memories 942 which stores data and program codes for base station 110) , the method comprising: operating on a carrier based on a received BS-to-BS interference [0044] discloses eNB-to-eNB interference is mitigated by sending downlink and uplink transmissions on different carriers. For example eNB 2 observe interference from eNB 1 on carrier X, eNB 2 filters the interference received from eNB 1 and eNB 2 decodes the uplink transmission which transmitted from UE 2 on carrier Y( i.e. eNB 2 operates in carrier Y)  ,see fig. 3  wherein eNB1 transmitted  eNB-to-eNB interference(i.e. BS-to-BS interference indication) to eNB 2, where eNB 2 observe interference from eNB 1


    PNG
    media_image2.png
    382
    722
    media_image2.png
    Greyscale

Khandekar does not exility disclose BS-to-BS interference indication
Wang et al WO2014098914A1 discloses BS-to-BS interference indication [0073] for the eNB-to-eNB interference, an interfered eNB can send IOI messages (i.e. BS-to-BS interference indication) to explicitly indicate the presence of eNB-to-eNB interference to
the interfering eNB(s). Then, eNBs can take actions for interference mitigation.
Khandekar by including BS-to-BS interference indication, as taught by Wang, in order to take actions for interference Mitigation (see Wang [0073]).

Regarding claim 3, the combination of Khandekar and Wang discloses all the features with the claim 1.
Khandekar furt6her discloses wherein operating on the carrier comprises adapting at least one of timing and scheduling on the carrier. [0049] discloses the eNB schedules downlink transmissions on one or more carriers and schedule uplink transmissions on one or more other carriers.  Wherein (fig.7 and [0057]- [0059] discloses to mitigate eNB-to-eNB , eNB communicates based on TDD , operation,  wherein eNB performs only transmission, or only reception, The eNB  sends a first transmission(i.e. downlink transmission) on a first carrier in a first time period(i.e. first timing) and  receives a second transmission (i.e. uplink transmission) on a second carrier in a second time period (i.e. second timing) . The second carrier may be different from the first carrier. The eNB performs only transmission in the first time period and performs only reception in the second time period.

Regarding claim 4, the combination of Khandekar and Wang discloses all the features with the claim 1.
Khandekar does not exility disclose wherein the BS-to-Bs interference indication is carried by radio signaling.
Wang et al WO2014098914A1 discloses wherein the BS-to-Bs interference indication is carried by radio signaling. [0072 discloses the presence of eNB-to-eNB interference may be detected based on cell specific reference signals [0073] for the eNB-to-eNB interference, an interfered eNB can send IOI messages to explicitly indicate the presence of eNB-to-eNB interference to the interfering eNB(s). Then, eNBs can take actions for interference mitigation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar by including BS-to-BS interference indication, as taught by Wang, in order to take actions for interference Mitigation (see Wang [0073]).
Regarding claim 5, the combination of Khandekar and Wang discloses all the features with the claim 1.
Khandekar does not exility disclose wherein the BS-to-BS interference indication is carried by an indication message.Wang et al WO2014098914A1 discloses  wherein the BS-to-BS interference indication is carried by an indication message [0073] for the eNB-to-eNB interference, an interfered eNB can send IOI messages (i.e. indication message)  to explicitly indicate the presence of eNB-to-eNB interference to the interfering eNB(s). Then, eNBs can take actions for interference mitigation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar by including BS-to-BS interference indication, as taught by Wang, in order to take actions for interference Mitigation (see Wang [0073]).
Regarding claim 6, the combination of Khandekar and Wang discloses all the features with the claim 1.
Khandekar further discloses wherein operating on the carrier comprises utilising dynamic TDD on the carrier (fig.7 and [0057]-[0059] discloses to mitigate eNB-to-eNB , eNB communicates based on TDD operation(i.e. dynamic TDD),  wherein eNB performs only transmission, or only reception, The eNB  sends a first transmission(i.e. downlink transmission) on a first carrier in a first time period(i.e. first timing) and  receives a second transmission (i.e. uplink transmission) on a second carrier in a second time period (i.e. second timing) . The second carrier may be different from the first carrier. The eNB performs only transmission in the first time period and performs only reception in the second time period.

Regarding claim 7, the combination of Khandekar and Wang discloses all the features with the claim 1.
Khandekar further discloses wherein operating on the carrier comprises determining an interference timing (see fig. 4 and [0044] discloses eNB 2 observe interference from eNB 1 on carrier X, During the time interval from time T1 to time T2 and the time interval from time T3 to time T4


Regarding claim 11, the combination of Khandekar and Wang discloses all the features with the claim 1.
Khandekar does not explicitly disclose wherein based on the received BS-to-BS indication, an identity associated to the interfering node is determined.
Wang et al WO2014098914A1 discloses wherein based on the received BS-to-BS indication, an identity associated to the interfering node is determined [0073] for the eNB-to-eNB interference, an interfered eNB can send IOI messages (i.e. indication message) to explicitly indicate the presence of eNB-to-eNB interference to the interfering eNB(s). Then, eNBs can take actions for interference mitigation) ([0077] discloses to facilitate an eNB to detect eNB-to-eNB interference, physical cell identifier information on neighboring cells may be needed. An eNB may acquire the neighbor cell ID information), and [0093] discloses   a given neighbor cell ID is having potential eNB-to-eNB interference, the eNB may identify that there is an eNB-to-eNB interference from the neighbor cell to the present cell during that subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar by including wherein based on the received BS-to-BS indication, an identity associated to the interfering node is determined , as taught by Wang, in order to take actions for interference Mitigation (see Wang [0073]).

Regarding claim 15, the combination of Khandekar and Wang discloses all the features with the claim 2.
Khandekar further discloses wherein operating on the carrier comprises adapting at least one of timing and scheduling on the carrier. [0049] discloses the eNB schedules downlink transmissions on one or more carriers and schedule uplink transmissions on one or more other carriers.  Wherein (fig.7 and [0057]-[0059] discloses to mitigate eNB-to-eNB , eNB communicates based on TDD , operation,  wherein eNB performs only transmission, or only reception, The eNB  sends a first transmission(i.e. downlink transmission) on a first carrier in a first time period(i.e. first timing) and  receives a second transmission (i.e. uplink transmission) on a second carrier in a second time period (i.e. second timing) . The second carrier may be different from the first carrier. The eNB performs only transmission in the first time period and performs only reception in the second time period.

Regarding claim 16, the combination of Khandekar and Wang discloses all the features with the claim 2.
Khandekar does not exility disclose wherein the BS-to-Bs interference indication is carried by radio signaling.
Wang et al WO2014098914A1 discloses wherein the BS-to-Bs interference indication is carried by radio signaling. [0072] discloses the presence of eNB-to-eNB interference may be detected based on cell specific reference signals, [0073] for the eNB-to-eNB interference, an interfered eNB can send IOI messages to explicitly indicate the presence of eNB-to-eNB interference to the interfering eNB(s). Then, eNBs can take actions for interference mitigation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar by including BS-to-BS interference indication, as taught by Wang, in order to take actions for interference Mitigation (see Wang [0073]).

Regarding claim 17, the combination of Khandekar and Wang discloses all the features with the claim 2.
Khandekar does not exility disclose wherein the BS-to-BS interference indication is carried by an indication message.
Wang et al WO2014098914A1 discloses wherein the BS-to-BS interference indication is carried by an indication message [0073] for the eNB-to-eNB interference, an interfered eNB can send IOI messages (i.e. indication message)  to explicitly indicate the presence of eNB-to-eNB interference to the interfering eNB(s). Then, eNBs can take actions for interference mitigation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khandekar by including BS-to-BS interference indication, as taught by Wang, in order to take actions for interference Mitigation (see Wang [0073]).

Regarding claim 18, the combination of Khandekar and Wang discloses all the features with the claim 2.
Khandekar further discloses wherein operating on the carrier comprises utilising dynamic TDD on the carrier (fig.7 and [0057]-[0059] discloses to mitigate eNB-to-eNB , eNB communicates based on TDD operation(i.e. dynamic TDD),  wherein eNB performs only transmission, or only reception, The eNB  sends a first transmission(i.e. downlink transmission) on a first carrier in a first time period(i.e. first timing) and  receives a second transmission (i.e. uplink transmission) on a second carrier in a second time period (i.e. second timing) . The second carrier may be different from the first carrier. The eNB performs only transmission in the first time period and performs only reception in the second time period.

Regarding claim 19, the combination of Khandekar and Wang discloses all the features with the claim 2.
Khandekar further discloses wherein operating on the carrier comprises determining an interference timing (see fig. 4 and [0044] discloses eNB 2 observe interference from eNB 1 on carrier X, During the time interval from time T1 to time T2 and the time interval from time T3 to time T4).

Claims 8-9 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al US 2011/0176435 A1 in view of Wang et al WO2014098914A1 in view of Pawar et al US 10,356,776 B1

Regarding claim 8, the combination of Khandekar and Wang discloses all the features with the claim 1.
the combination of Khandekar and Wang does not explicitly disclose  wherein operating on the carrier includes muting transmission on the carrier for a muting time period in which interfering signaling is expected based on the BS-to-BS interference indication.
Pawar et al US 10,356,776 Bl discloses wherein operating on the carrier includes muting transmission on the carrier for a muting time period in which interfering signaling is expected based on the BS-to-BS interference indication.  (col7 lines 13-48, when an uplink subframe deployed by access node 110 (on frequency sub-band Fl) can potentially interfere with a corresponding downlink subframe deployed by access node 120 (also on frequency sub-band Fl)(i.e. BS-BS interference), access node 110 is configured to mute the uplink subframe and to aggregate resources from a corresponding downlink subframe ( on frequency sub-band F2) towards the same time slot as the as the interfering uplink subframe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khandekar and Wang by including wherein operating on the carrier includes muting transmission on the carrier for a muting time period in which interfering signaling is expected based on the BS-to-BS interference indication, Pawar, in order to  mitigate interference caused between neighboring access nodes in different frame configurations while using the same frequency sub-band, by modifying the subframes deployed by a first access node geographically positioned adjacent a second access node (Pawar (col 1, lines 54-59)). 


Regarding claim 9, the combination of Khandekar and Wang discloses all the features with the claim 1.
the combination of Khandekar and Wang does not explicitly disclose  wherein operating on the carrier comprises scheduling DL operation for a time period in which interfering signaling is expected based on the BS-to-BS interference indication.
Pawar et al US 10,356,776 Bl discloses wherein operating on the carrier comprises scheduling DL operation for a time period in which interfering signaling is expected based on the BS-to-BS interference indication  (col7 lines 13-48, when an uplink subframe deployed by access node 110 (on frequency sub-band Fl) can potentially interfere with a corresponding downlink subframe deployed by access node 120 (also on frequency sub-band Fl)(i.e. BS-BS interference), access node 110 is configured to mute the uplink subframe and to aggregate resources from a corresponding downlink subframe ( on frequency sub-band F2) towards the same time slot (i.e. a time period) as the as the interfering uplink subframe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khandekar and Wang by including wherein operating on the carrier comprises scheduling DL operation for a time period in which interfering signaling is expected based on the BS-to-BS interference indication, as taught by Pawar, in order to  mitigate interference caused between neighboring access nodes in different 
positioned adjacent a second access node (Pawar (col 1, lines 54-59)). 

Regarding claim 20, the combination of Khandekar and Wang discloses all the features with the claim 2.
the combination of Khandekar and Wang does not explicitly disclose  wherein operating on the carrier includes muting transmission on the carrier for a muting time period in which interfering signaling is expected based on the BS-to-BS interference indication.	Pawar et al US 10,356,776 Bl discloses wherein operating on the carrier includes muting transmission on the carrier for a muting time period in which interfering signaling is expected based on the BS-to-BS interference indication.  (col7 lines 13-48, when an uplink subframe deployed by access node 110 (on frequency sub-band Fl) can potentially interfere with a corresponding downlink subframe deployed by access node 120 (also on frequency sub-band Fl)(i.e. BS-BS interference), access node 110 is configured to mute the uplink subframe and to aggregate resources from a corresponding downlink subframe ( on frequency sub-band F2) towards the same time slot as the as the interfering uplink subframe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khandekar and Wang by including wherein operating on the carrier includes muting transmission on the carrier for a muting time period in which interfering signaling is expected based on the BS-to-BS interference indication, as taught by Pawar, in order to  mitigate interference caused between neighboring access nodes in different frame configurations while using the same frequency sub-band, by modifying the Pawar (col 1, lines 54-59)). 




Regarding claim 21, the combination of Khandekar and Wang discloses all the features with the claim 2.
the combination of Khandekar and Wang does not explicitly disclose  wherein operating on the carrier comprises scheduling DL operation for a time period in which interfering signaling is expected based on the BS-to-BS interference indication.
Pawar et al US 10,356,776 Bl discloses wherein operating on the carrier comprises scheduling DL operation for a time period in which interfering signaling is expected based on the BS-to-BS interference indication  (col7 lines 13-48, when an uplink subframe deployed by access node 110 (on frequency sub-band Fl) can potentially interfere with a corresponding downlink subframe deployed by access node 120 (also on frequency sub-band Fl)(i.e. BS-BS interference), access node 110 is configured to mute the uplink subframe and to aggregate resources from a corresponding downlink subframe ( on frequency sub-band F2) towards the same time slot (i.e. a time period) as the as the interfering uplink subframe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khandekar and Wang by including wherein operating on the carrier comprises scheduling DL operation for a time period in which interfering signaling is expected based on the BS-to-BS interference indication, as taught by Pawar, in order to  mitigate interference caused between neighboring access nodes in different 
positioned adjacent a second access node (Pawar (col 1, lines 54-59)). 
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khandekar et al US 2011/0176435 A1 in view of  Wang et al WO2014098914A1  in view of (3GPP TSG-RAN WG4 Meeting NR Ad Hoc, Spokane, Washington, USA, 17-19 January, 2017;Source: Ericsson; R4-1700208;Title:  TP for NR Rel-14 TR 38.803: TDD timing budget; Agenda Item: 3.4.3) (cited in IDS) ,refereed as 3GPP

Regarding claim 10, the combination of Khandekar and Wang discloses all the features with the claim 1.
the combination of Khandekar and Wang does not explicitly disclose wherein operating on the carrier comprises scheduling a guard period based on the BS-to-BS interference indication.
3GPP discloses wherein operating on the carrier comprises scheduling a guard period based on the BS-to-BS interference indication (section 2.1.1 Base station to base station interference, Error! Reference source not found.  discloses the guard period for the DL to UL switch (TDL_UL) in BS-to-BS interference (see also Figure 6.1.x-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khandekar and Wang by including wherein operating on the carrier comprises scheduling a guard period based on the BS-to-BS interference indication as taught by 3GPP, in order to assign sufficient guard periods  to mitigate interference between systems  (3GPP (page2, lines 24-28)). 

Regarding claim 14, the combination of Khandekar and Wang discloses all the features with the claim 7.
the combination of Khandekar and Wang does not explicitly disclose wherein operating on the carrier comprises scheduling a guard period based on the BS-to-BS interference indication.
3GPP discloses wherein operating on the carrier comprises wherein determining an interference timing includes determining a time shift between interfering signaling and a transmission timing structure used by the network node (section 2.1.1 Base station to base station interference, Error! Reference source not found.  discloses the guard period for the DL to UL switch (TDL_UL) (i.e. time shift) in BS-to-BS interference ( see also Figure 6.1.x-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Khandekar and Wang by including wherein determining an interference timing includes determining a time shift between interfering signaling and a transmission timing structure used by the network node, as taught by 3GPP , in order to  assign sufficient guard periods  to mitigate interference between systems  (3GPP (page2, lines 24-28)). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478